Per curiam.
The State Bar of Georgia filed a formal complaint against Hill R. Jordan alleging a violation of Standards 4 (engaging in professional conduct involving dishonesty and fraud), 45 (b) (knowingly making a false statement of law or fact), 45 (e) (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to notify a client promptly of the receipt of funds and deliver the funds to the client), 63 (failing to maintain complete records and promptly ac*471count for client funds), 65 (A) (commingling client and personal funds and failing to account for funds held in a fiduciary capacity), and 65 (D) (failing to keep records of money held in trust) of Bar Rule 4-102 (d). The complaint was based on client grievances alleging Jordan: (1) endorsed a settlement check without client authorization; (2) issued a settlement check to a client that was dishonored because of insufficient funds; and (3) withdrew money from client trust accounts for personal use.
Decided September 21, 1994.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Andersen, Davidson & Tate, Gerald Davidson, Jr., for Jordan.
Finding that Jordan committed the alleged violations and had received sanctions in two prior disciplinary cases, the special master recommended that Jordan be disbarred. Jordan filed a petition for voluntary surrender of license, admitting to violating Standards 61, 65 (A), and 65 (D). The State Bar responded that it had no objections to Jordan’s petition. The review panel recommends that this Court accept Jordan’s petition.
Based on the record, this Court adopts the review panel’s recommendation and accepts Hill R. Jordan’s petition for voluntary surrender of his license to practice law in Georgia, which is tantamount to disbarment. Jordan is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of the rule.

All the Justices concur.